802 F.2d 456
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.PETER BROWN, Plaintiff-Appellantv.M AND M RESTAURANT SUPPLY;  TEAMSTERS LOCAL #20;  JAMES D.BOWERS;  JOHN DOE (1-5), Defendants-Appellees
No. 85-3655.
United States Court of Appeals, Sixth Circuit.
Aug. 13, 1986.

Before:  MERRITT and MARTIN, Circuit Judges;  and WEBER, District Judge*
MERRITT, Circuit Judge.


1
In this hybrid Sec.  301 action against a company and a union for breach of a collective bargaining agreement and breach of the duty of fair representation, District Judge John Potter has written a clear and comprehensive opinion describing in detail the reasons the defendant union did not breach its duty in failing to arbitrate plaintiff's discharge beyond step 4 of the grievance process.  Judge Potter's opinion granting defendants' motions for summary judgment objectively states the facts of the case about which there is no material dispute, and correctly states and applies the legal principles in such cases.  Finding no error in the proceedings in the court below, we affirm the judgment of the court below for the reasons stated by Judge Potter in his opinion filed July 16, 1985 (App. pp. 7-15).



*
 The Honorable Herman J. Weber, Judge of the United States District Court for the Southern District of Ohio, sitting by designation